         Case 4:19-cr-00237-JAJ-CFB Document 41 Filed 01/04/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                       )     Crim. No. 4:19-cr-237
                                                )
               v.                               )     GOVERNMENT’S
                                                )     SENTENCING
JEFFREY SCOTT DWOREK,                           )     MEMORANDUM
                                                )
               Defendant.                       )

   I.       Introduction

         The Defendant, Jeffrey Scott Dworek, used Metro Waste Authority (MWA) as

his personal bank, “withdrawing” funds as he pleased for his own use. He betrayed

the trust placed in him and used MWA’s money to support a lifestyle he would not

otherwise be able to afford.

   II.      The Offense

         As discussed at length in the PSR, during Defendant’s employment at MWA,

he systematically stole money from the agency. Jeff Dworek started working at MWA

in 1996 and eventually became Director of Operations, essentially second in

command. He was responsible for reviewing and approving vendor invoices to be paid

by MWA. Dworek was a trusted employee who was given the responsibility to make

sure MWA was properly billed and vendors were paid.

         Instead of respecting and honoring the trust placed in him, Jeff Dworek abused

that trust and set up an elaborate scheme to defraud MWA over the course of nearly

five years. Dworek created a front company, Britad – incorporated by Dworek in

South Dakota – and proceeded to fraudulently bill MWA for services Britad never



                                            1
      Case 4:19-cr-00237-JAJ-CFB Document 41 Filed 01/04/21 Page 2 of 6




provided. In addition to setting up one front company, Dworek was also aware that

two other MWA “vendors”, Lamar Programming Company and International

Telemetry Technologies, also submitted false invoices to MWA and Dworek approved

those invoices, knowing they were not legitimate. In addition to approving the fake

invoices, Dworek also received payment from these companies, presumably as a

kickback for Dworek’s role in the scheme. It appears Dworek spent the stolen money

on living expenses and credit card expenditures for travel and shopping. In total,

Dworek received over $1.5 million dollars from fraudulent invoices to MWA and

kickbacks from Lamar Programming Company and International Telemetry

Technologies.

   III.   The PSR

      The government’s Sentencing Guideline calculation is as follows.

      As set forth in the final PSR, the base offense level is 7 for the offense of

conviction pursuant to U.S.S.G. § 2B1.1(a)(1). The offense level is increased by 16

levels pursuant to § 2B1.1(b)(1)(I) because the amount of loss attributable to the

crime of conviction and any relevant conduct is more than $1,500,000 but less than

$3,500,000. Sophisticated means were used to commit the offense, causing an

increase of 2 levels pursuant to § 2B1.1(b)(10)(C). The offense level is also

increased by 2 levels pursuant to § 3B1.3 because the Defendant abused a position

of public trust. With three levels of acceptance of responsibility deducted, the

Defendant’s advisory guideline calculation is 57 - 71 months’ imprisonment.




                                        2
      Case 4:19-cr-00237-JAJ-CFB Document 41 Filed 01/04/21 Page 3 of 6




         Loss Amount/Restitution

         The parties agree the amount of loss to MWA is $1,537,230. The parties also

agree, in light of Lagos v. United States, 138 S. Ct. 1684 (2018), the proper amount of

restitution owed to MWA is $1,628,913.

         The restitution amount Defendant owes the victim is very high, but this does

not support a lower sentence of imprisonment for Defendant. Placing too much weight

on a Defendant’s ability to make restitution immediately works to “differentiate

criminal defendants on the basis of their economic resources, which is clearly contrary

to the intent of the sentencing guidelines.” United States v. O’Malley, 364 F.3d 974,

981 (8th Cir. 2004).

   IV.      The Appropriate Sentence in Light of 18 U.S.C. § 3553(a)

            A. Harm to MWA

         MWA is an independent governmental agency that oversees the collection and

disposal of solid waste for the Des Moines metropolitan area. The company maintains

garbage trucks and operates landfills. Sixteen member communities comprise MWA.

MWA is managed by an executive director and governed by a board of directors,

consisting of one elected official from each community.

         As detailed in MWA’s Victim Impact Statement provided to Defendant and the

Court, MWA has suffered a loss of credibility as a result of the Defendant’s actions.

MWA has lost trust with their city and regional partners. “This agency, as well as

numerous state officials, have spent numerous hours investigating the serious scope

of this crime, and rebuilding rapport, both internally with staff and externally with



                                           3
      Case 4:19-cr-00237-JAJ-CFB Document 41 Filed 01/04/21 Page 4 of 6




city and regional partners. It’s our hope that the court uses this as an opportunity to

make a statement that crimes of this nature cannot and will not be tolerated, nor it

in the future.”

      The Defendant violated the public’s trust and stole from the taxpayers. He

should be held accountable for his long-term fraud from MWA.

          B. Nature, Circumstances, and Seriousness of the Offense

      Section 3553(a)(1) and (a)(2)(A) require this Court’s sentence reflect the

nature, circumstances, and seriousness of the offense, the need to promote respect for

the law, and the need to provide just punishment.

      The amount of money involved in this scheme is substantial. The Defendant

stole over $1.5 million dollars from a governmental agency during the course of his

employment. The Defendant was sneaky about his theft as well, he created a company

that did no work for MWA, involved his wife and daughters in his lies, and billed

MWA for significant sums of money for work that simply was not done. In addition to

his own fraudulent billing of the company he worked for, he also assisted others to

defraud MWA and profited from his continued deception.

          C. Specific Deterrence

      The Court must also enter a sentence that “will protect the public from further

crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). This is not the Defendant’s first

brush with the law. Defendant has a prior serious conviction. He was convicted of

driving under the influence and was in possession of a firearm. He also committed

this instant offense while on probation. While under court supervision, he still



                                          4
        Case 4:19-cr-00237-JAJ-CFB Document 41 Filed 01/04/21 Page 5 of 6




systematically stole money from his employer. His fraudulent course of conduct took

place over years and involved hundreds of individual transactions. The ease and

willingness in which Defendant covered his tracks over a long period of time is

troubling.

           D. General Deterrence

        In determining the appropriate sentence, the Court must consider the need for

the sentence “to afford adequate deterrence to criminal conduct.” 18 U.S.C. §

3553(a)(2)(B). The sentence the Defendant receives will undoubtedly be reported and

well known. The sentence the Defendant receives should send a message to other

similarly-situated individuals who contemplate committing such a fraud. A guideline

sentence would send a strong message: if you abuse the trust placed in you by others,

if you lie and mislead to steal money, you will face a long prison sentence.

   V.      Conclusion

        The Defendant should be sentenced to 60 months in prison, a sentence within

the advisory guidelines. The government also requests the Court order restitution to

victims as detailed in the joint stipulation.




                                            5
       Case 4:19-cr-00237-JAJ-CFB Document 41 Filed 01/04/21 Page 6 of 6




                                                       Respectfully Submitted,

                                                       Marc Krickbaum
                                                       United States Attorney

                                                 By: /s/ Rachel J. Scherle
                                                     Rachel J. Scherle
                                                     Assistant United States Attorney
                                                     United States Courthouse Annex
                                                     110 East Court Avenue, Suite 286
                                                     Des Moines, Iowa 50309-2053
                                                     Tel: (515) 473-9300
                                                     Fax: (515) 473-9292
                                                     Email: Rachel.scherle@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that on January 4, 2021, I electronically filed the foregoing with the Clerk of Court
using the CM ECF system. I hereby certify that a copy of this document was served on the parties or
attorneys of record and the United States Probation Officer by:

____ U.S. Mail ____ Fax ____ Hand Delivery

 X ECF/Electronic filing      Other means (email)

UNITED STATES ATTORNEY

By: /s/ Katelynn Cook
    Paralegal Specialist




                                                  6
